Citation Nr: 0012349	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-31 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
pension benefits was properly created.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A 
notice of disagreement was received in May 1996.  A statement 
of the case was issued in July 1996.  A substantive appeal 
was received from the veteran in August 1996. 

The record reflects that the RO's Committee on Waivers and 
Compromises, in a decision of September 1996, denied the 
veteran's claim for waiver of recovery of the overpayment at 
issue.  While the veteran was advised of this adverse 
determination that month, it does not appear, from the face 
of the letter, that he was provided his appellate rights.  In 
the event that an overpayment continues to exist following 
action requested in this REMAND, the veteran should be given 
the opportunity to appeal the Committee's 1996 determination.  


REMAND

The overpayment at issue in this matter was created when the 
RO, in a May 1996 action, retroactively reduced the veteran's 
VA pension benefits.  In the May 1996 notice of disagreement 
with this action, and essentially throughout the course of 
the appeal, the veteran (and his representative) have 
contended that the overpayment was created as a result of an 
administrative error on the part of VA.  

Specifically, they point out that when the veteran was 
originally awarded pension benefits, he was notified, in an 
August 1995 letter, that his monthly pension was based on his 
countable income (specifically listed under "veteran") 
which consisted solely of "other retirement" income.  At 
that time, the veteran's spouse had not been added to his 
award (i.e. additional pension for a dependent) as he had yet 
to provide all of the necessary documentation.  He 
subsequently provided such documentation, and was notified, 
in a January 1996 letter, that his spouse was retroactively 
added to his award.  In this letter, however, the amount 
previously listed as "other retirement" income of the 
veteran was listed as "social security" income of his 
spouse (it was noted that the veteran had no "retirement" 
income).  

In April 1996, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR) wherein he noted that 
he was in receipt of monthly retirement income, and in May 
1996, the RO retroactively adjusted his pension due to the 
receipt of this income.  

The crux of the veteran's contention is that he was under the 
impression that his retirement income had been taken into 
account from the time he began receiving pension, as "other 
retirement" income was listed in the original award letter 
as having been considered by the RO in calculating his award.  
He claims that he had informed VA of his retirement income 
prior to the date his entitlement to pension was established 
(he claims to have submitted a copy of a bank document to 
that effect), and that he assumed that this was the income 
listed under "other retirement."  He further points out 
that as his wife had yet to be added to his award, he assumed 
that her income was not considered.  Finally, on VA Form 9, 
received in August 1996, the veteran stated that in April 
1995, he filed paperwork with a "local VA office," 
including the statement relating to his private pension from 
First Citizens Bank, signed by Ms. Laverne S. Jolly.  Due to 
all of these circumstances, he essentially contends that the 
debt was created due to VA error. 

In this regard, it is noted out that in order for the Board 
to determine that an overpayment was not properly created, it 
must be established that the veteran was legally entitled to 
the benefits in question, or if there was no legal 
entitlement, then it must be shown that the VA was solely 
responsible for the veteran being erroneously paid benefits.  
Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (1999).

The RO has addressed this claim as to whether the veteran's 
spouse's income was properly included in determining the 
amount of pension originally payable (listed in the August 
1995 letter) prior to her being added to the award, when in 
fact, as noted above, the veteran's main contention is that 
the overpayment was created as a result of administrative 
error.  The Board notes that fault in the creation of the 
debt was generally discussed in the July 1996 statement of 
the case, however, the specific issue as to whether the 
overpayment was the result of sole administrative error was 
not discussed, nor was the applicable regulation cited.

The RO should formally consider whether the overpayment was 
properly created or the result of sole administrative error.  
As such, this matter is REMANDED to the RO for the following 
action:

1.  The veteran should be asked where, in 
April 1995, he initially filed the bank 
statement relating to his private pension 
benefit, which was signed by Ms. Jolly.  
In the event the "local VA office" to 
which he alludes is a VA facility, a 
search should be made for this evidence 
and the results thereof documented in 
writing and inserted into the claims 
folder.  

2.  After providing the veteran with the 
opportunity to submit any additional 
argument or evidence on this issue, the 
RO should formally consider whether the 
overpayment was properly created or the 
result of sole administrative error.  

3.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal, including those 
pertaining to the matter of sole VA error 
in the creation of the overpayment 
(38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (1999). 

When the above development has been completed, the appellant 
should be afforded the opportunity to respond thereto. 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


